Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "said user-interface housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0184336 to Becke et al (hereinafter Becke).
Becke discloses (Claim 1). A door 1 for a refrigerator, the door 1 comprising: an accommodating portion; a user-interface electrical module 15 at least partially located in said accommodating portion; a front panel 14 covering a front of said user-interface electrical module 15; a handle groove 132, said handle groove 132 and said accommodating portion being adjacent in a depth direction of said handle groove 132; and a gripping portion 134 located in front of said handle groove 132 in a width direction of said handle groove; said gripping portion 134 having a decoration portion and a base portion located behind said front panel 14; said decoration portion and said front panel being adjacent in said depth direction of said handle groove and being exposed on a front side of the door; said front panel 14 having a first region covering said accommodating portion and a second region covering said base portion; and said decoration portion, said second region, and said first region being arranged side by side in said depth direction of the handle groove 132; (Claim 2). The door according to claim 1, further comprising: a door liner 16; a front wall 111; and a side wall 112 located between the door liner 16 and the front wall 111, said door liner, said front wall, and said side wall defining a thermal insulation space, and said thermal insulation space being filled with a thermal insulation layer 171; a user-interface housing 13 being combined with said thermal insulation layer, said accommodating portion being located in said user-interface housing 13; said front wall having a first opening, said side wall having a second opening in communication with said first opening; said user-interface housing closing said first opening and said second opening relative to said thermal insulation layer 171; said user-interface housing having a recess open toward said first opening and said second opening; said recess being used for accessing the handle groove located in said user-interface housing 13, and said decoration portion extends along a whole length of said first opening; (Claim 3). The door according to claim 2, wherein said recess, said decoration portion, and said front panel 14 are arranged side by side in the depth direction of the handle groove; (Claim 4). The door according to claim 1, wherein said first region of said front panel is provided with at least one display region, said display region being more transparent than a remaining part of said front panel (Fig. 10), and a length extension direction of the display region or an arrangement direction of a plurality of display regions being consistent with a length direction in which said decoration portion is exposed on said front side of the door; (Claim 5). The door according to claim 1, wherein said decoration portion comprises an external plane exposed on said front side of the door, and said external plane being flush with a front surface of said second region and a front surface of the first region; (Claim 7). The door according to claim 1, further comprising a front door panel 111 facing a user, said front door panel having a notch 113 extending toward an outer edge of said front door panel, said notch 113 extending along a partial length or width of said front door panel, and said decoration portion being located in the notch, extending along a whole length of the notch, fills at least a part of the notch; (Claim 8). The door according to claim 7, wherein a part of said front door panel is constructed as said front panel, said front door panel having a first edge and a second edge that are disposed in parallel and spaced apart, and a third edge connecting said first edge and said second edge, said first edge and said second edge respectively constitute two boundaries of said notch in a length direction of said notch, the third edge constitutes a boundary of said notch in a width direction of said notch, and said decoration portion extends along said third edge, and is respectively spliced with said first edge, said second edge, and said third edge (such as shown in Fig. 4); (Claim 9). The door according to claim 8, wherein said user-interface housing 13 is combined with said thermal insulation layer, said user-interface housing has an accommodation space in communication with said accommodating portion located in said user-interface housing, and said user-interface electrical module 15 is mountable or removable through said accommodation space; and said door has a cover portion configured to close said accommodating portion, said cover portion is connected to said base portion, and said cover portion and said gripping portion are constructed as a one-piece member detachably mounted in the accommodation space; (Claim 11). The door according to claim 9, wherein said base portion comprises a protrusion protruding toward said front panel, and said protrusion engages said third edge and abuts against said front panel; (Claim 12). The door according to claim 11, wherein said protrusion extends along a partial length of said handle groove, and said base portion is provided with an avoidance region on each of two ends of said protrusion; (Claim 13). The door according to claim 9, wherein the decoration portion comprises said external plane exposed on said front side of the door, and a baffle wall (not numbered) substantially perpendicular to said external plane, and said baffle wall abuts against said third edge; (Claim 14). The door according to claim 10, wherein said decoration portion is a hollow decoration portion; (Claim 15). The door according to claim 9, wherein said cover portion comprises a mounting portion, said mounting portion being formed with a cavity and has a first mounting wall and a second mounting wall that are disposed opposite to each other and spaced apart, and a connection member passing through said first mounting wall, said cavity, and said second mounting wall to mount said cover portion to said user-interface housing; (Claim 17). The door according to claim 7, wherein said front door panel is a one-piece front door panel, said front panel is spliced with said front door panel to enclose most of said notch, and said decoration portion extends along an edge of said front panel; (Claim 18). The door according to claim 17, wherein said user-interface housing 13 is combined with said thermal insulation layer, and said user-interface housing 13 is integrally formed with said base portion and said decoration portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 10, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becke.
Becke discloses all the elements as discussed above except for non-disclosed limitations recited in the above listed claims.
Regarding Claim 6, it would have been obvious and well within the level of one skilled in the art to modify Becke to comprise the limitations in Claim 6 of wherein the size of said decoration portion in said depth direction of said handle groove is not less than 20 mm, since the specification fails to disclose the criticality of said specific dimension, and such dimension appears to be a matter of design choice.  
Regarding Claim 10, Becke discloses said gripping portion and said cover portion are constructed as a one-piece member, except for being a metal member.  However, metal is a well-known and commercially available product. Therefore, it would have been obvious and well within the level of one skilled in the art to modify Becke to comprise the limitations in Claim 10 said gripping portion and said cover portion are constructed as a one-piece metal member.
Regarding Claim 16, Becke discloses an intermediate element disposed between said cover portion and said user-interface housing, and said connection member passing through said mounting portion and said intermediate element connected to said user-interface housing except for a sealing member being disposed on a portion of said intermediate element facing said front panel. However, it would have been obvious and well within the level of one skilled in the art to modify Becke to comprise the limitations in Claim 16 of a sealing member being disposed on a portion of said intermediate element facing said front panel in order to seal the accommodating portion from moisture or dust.
Regarding Claims 19 and 20, it would have been obvious and well within the level of one skilled in the art to modify Becke to comprise the limitations in Claim 19 of a decoration strip on the decoration portion exposed on said front side of the door; and Claim 20 of wherein said decoration strip is a one-piece metal decoration strip for aesthetic purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
July 29, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637